Title: To George Washington from George Ball, 16 January 1797
From: Ball, George
To: Washington, George


                        
                            Sir 
                            Virginia, Lancaster County, 16th Jan: 1797
                        
                        I am informed by Mr Geo: Fitzhugh of your wish to Sell the tract of Land which
                            you hold in Gloucester County (this State) and that he had been on a Contract with you for
                            sd land, but had since declined it. Your letter to him dated the 28 of Jan: 1796 (which I
                            now have before me) fully acquaints me with your terms—I will purchase of you—but if it
                            should answer your purpose as well, should be glad if the second payment could be extended
                            to a farther date, that is, a fourth at the conveyance, the other
                            fourth in two years and so on in one or two years untill the payment be compleated. The Land
                            I had reather be its own security. of your inclination still to sell, your Agent if any (in
                            this State) by whome you sell and your terms if alter’d, be so good to let me know
                            immediately by post. I am Dr sr Your very Humble ser.
                        
                            George Ball
                            
                        
                    